Citation Nr: 1143614	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  11-13 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for service-connected post traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and E.C.



ATTORNEY FOR THE BOARD

James Alsup, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from September 1940 to November 1945.  Service in World War II in the European Theater of Operations and award of the Purple Heart Medal, Bronze Star Medal and Combat Infantry Badge is evidenced in the record.   

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The Veteran's December 2006 claim for entitlement to service connection for PTSD was granted in a July 2007 rating decision that evaluated the Veteran's PTSD as 50 percent disabling.  The RO provided the Veteran with notice of that rating decision in September 2007.  Within one year of the notification, the Veteran submitted additional medical records pertaining to the severity of his PTSD, including VA medical records and Vet Center records.  Moreover, the Veteran underwent an additional VA examination in August 2008.  In light of the Board's determination below that a higher rating is warranted, to include based on the aforementioned evidence, the newly submitted evidence is considered new and material evidence such that the July 2007 rating decision did not become final.  See 38 C.F.R. § 3.156(b)(2011).  

In August 2011, the Veteran and E.C. presented testimony in support of the Veteran's claim at a hearing at the RO before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been included in the Veteran's VA claims folder.  

The issue of entitlement to TDIU benefits is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's PTSD is manifested by severe symptoms of chronic anxiety and depression, suicidal ideation without plan, difficulty sleeping and concentrating, depressed and flat affect, depressed mood, nightmares and intrusive thoughts related to his combat experiences, without evidence of delusions or hallucinations, obsessional rituals, memory problems or hygiene problems.  


CONCLUSION OF LAW

The criteria for a disability rating of 70 percent, but no higher, for service-connected PTSD have been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 4.30, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran served as an airborne officer in World War II in Europe.  He participated in the Normandy invasion and was wounded in Holland.  Following hospitalization, he returned to lead his company to the conclusion of the war.  The Veteran is service-connected for PTSD currently evaluated as 50 percent disabling effective from the date VA received his claim for service connection.  He seeks a higher disability rating, contending in a January 2008 statement that he is 100 percent disabled from the disability.  The Board will first address preliminary matters and then render a decision on the issue on appeal.

Duties To Notify And To Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

The United States Court of Appeals for the Federal Circuit and the United States Court of Appeals for Veterans Claims (Court) have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Goodwin v. Peake, 22 Vet.App. 128 (2008).  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  As the Board has determined that the claim arises from an initial disability rating, additional notice was not required once service connection was granted.

The record shows that VBA obtained the Veteran's service treatment records, VA treatment records and Vet Center records.  The record does not show that the Veteran provided private medical records or any authorizations that would allow VA to obtain records on his behalf although VA requested that he do so.  See letter from VA to the Veteran dated in January 2007.  The record reveals that the Veteran received VA medical examinations in July 2007, August 2008, August 2009, September 2009 and September 2010.  As discussed in detail below, the Board finds that the medical evidence is sufficient to render a decision in the Veteran's case.

The Veteran has been represented by a service representative and has been informed by the RO of the law and regulations that apply to his claims.  As indicated in the Introduction, the Veteran, E.C. and the Veteran's representative presented evidence at a hearing at the RO before the undersigned VLJ.

For those reasons, the Board finds that VBA satisfied the duties to assist and notify the Veteran, and that all due process has been provided.  The Board will proceed to a decision on the claim on appeal.

The Veteran seeks a disability rating in excess of the currently assigned 50 percent disability rating for his service-connected PTSD.  As discussed in the Introduction, the Board found that the claim is one for a higher initial disability rating as the July 2007 rating decision did not become final.  The Board has considered whether the Veteran is prejudiced by this determination as the RO did not consider his appeal as being one from an initial rating.  The Board finds that he is not prejudiced as the RO has issued a number of rating decisions and a statement of the case which, together, have addressed the evidence relevant to this appeal.  In addition, the Veteran has submitted documentation continuously since he filed the claim for service connection pertaining to the severity of the disorder.  He also provided testimony to the Board concerning the overall severity of his PTSD.  

The Veteran basically contends that his symptoms meet the criteria for a higher rating.  Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2011).

The Veteran's service-connected PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411 [PTSD].  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Diagnostic Code 9411 is deemed by the Board to be the most appropriate primarily because it pertains specifically to the primary diagnosed disability in the veteran's case (PTSD).  The Board can identify nothing in the evidence to suggest that another diagnostic code would be more appropriate, and the Veteran has not requested that another diagnostic code be used.  In any event, all psychiatric disabilities, except eating disorders, are rating using identical schedular criteria.  Accordingly, the Board concludes that the Veteran is appropriately rated under Diagnostic Code 9411.

Under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2007), a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance or minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].  GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV, for rating purposes].

Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  A score of 11 to 20 denotes some danger of hurting one's self or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement) or occasionally fails to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e. g., largely incoherent or mute).  A GAF score of 1 to 10 is assigned when the person is in persistent danger of severely hurting self or others (recurrent violence) or there is persistent inability to maintain minimal personal hygiene or serious suicidal acts with clear expectation of death.  See 38 C.F.R. § 4.130.

The medical evidence includes several VA examination reports.  The Board finds that the examinations are adequate as they were based on an examination of the Veteran and as sufficient information was provided so the Board's evaluation can be an informed one.  The first examination was conducted in July 2007.  The examiner noted that the Veteran stated that he underwent a great change during the war and upon his return, he could not return to school because of overwhelming feelings of unprovoked anger and depression.  The Veteran was married and had two children.  During his career, he had a difficult time holding a job.  He worked in sales, but was uncomfortable around people.  The Veteran stated that he experienced survivor guilt and often felt things would be better if he were not around.

The July 2007 examiner did not observe thought process or communication impairment.  The Veteran denied assaultiveness, having delusions or hallucinations, and he denied suicidal or homicidal ideation.  The examiner noted the Veteran was oriented to time, place and person, and that the Veteran's hygiene and grooming were good.  The Veteran's memory appeared to be intact and there was no obsessive or ritualistic behavior observed.  The Veteran's speech was described as relevant and logical.  The Veteran described an "ongoing sense of fear," that he experienced regular and frequent panic attacks, and that he felt depressed "all of the time."  The examiner provided the Veteran with a GAF score of 45 and diagnosed severe PTSD.

In August 2008, a VA examiner noted that the Veteran's weekly therapist indicated that the Veteran's panic had worsened in the last year.  The examiner noted the Veteran's affect was depressed, but he noted no inappropriate behavior, impairment of thought process, or impairment of impulse control.  The Veteran had no active suicidal or homicidal ideation, good hygiene and was oriented to time, place and person.  The Veteran's speech was described as soft.  The examiner noted that the Veteran was close with his two daughters and three grandchildren, but rarely socialized.  The examiner observed that the Veteran experienced "intense anxiety" on a regular and frequent basis, but noted that the periods of anxiety did not meet the DSM criteria for panic attacks.  The examiner found that the Veteran's PTSD symptoms caused reduced productivity and greatly limited the Veteran's social life.  The examiner also noted that the Veteran's PTSD was severe and required continuous medication for treatment.  A GAF score of 53 was provided.

In August 2009, a VA psychologist examined the Veteran.  He related that the Veteran complained that he continued to be depressed and anxious and that he felt there was an intensification of symptoms over the last year.  The Veteran complained he had decreased concentration and focus, low energy, and was fearful of everything.  He coped with the symptoms by withdrawing and isolating himself.  The examiner noted the Veteran was well-groomed and had appropriate behavior, but had a depressed and anxious mood and a congruent affect.  The Veteran denied active suicidal and homicidal ideation and showed no sign of thought process impairment.  He did endorse passive suicidal ideations and reported that he was more impatient and irritable with his wife.  The examiner did not observe obsessive or ritualistic behavior and the examiner found there to be no impairment of impulse control.  The Veteran was oriented to time, place and person.  The Veteran's speech was described as fluent and coherent, with decreased rate and volume.  The examiner provided a GAF score of 50.

A September 2010 VA examiner noted that the Veteran was seen once a week by E.C. and once a month by V.H, M.D.  The Veteran complained that he averaged about three hours of sleep and sometimes did not sleep at all.  He complained that he was having more nightmares and more difficulty concentrating because of intrusive thoughts.  He was noted to have had no suicide attempts, but he did have suicidal ideation on a weekly basis without a plan.  The Veteran was described as being well groomed and "hyperverbal."  The Veteran was oriented to time and person, and his affect was described to be flat with a depressed mood.  The Veteran denied having delusions or hallucination and his short-term memory was described to be intact.  The examiner provided a GAF score of 50.

In a December 2006 statement, the Veteran's wife stated that she had known the Veteran for 66 years, and described how when he left for overseas duty, he was "charming, outgoing, brilliant and goal-oriented."  She also said, however, that upon his return, he had sleep difficulty, difficulty concentrating and focusing, and had become anxious, sad and fearful.   She wrote how the Veteran had "unexplained guilt," and period of depression.  She told how the Veteran attempted to overcome his problems on his own before he finally sought professional help.

In a June 2007 summary, E.C., a licensed social worker who counseled the Veteran at the Vet Center, stated that the Veteran was "alert, oriented, depressed, guilt-ridden" and had a "very sad" affect.  The Veteran, E.C. said, felt hopeless and helpless.  The assigned GAF score was 45.  E.C. testified at the August 2011 hearing that the Veteran has survival guilt because he survived whereas "a lot of his men died."  See August 2011 hearing transcript at page 9.  E.C. testified that he thinks that the Veteran has panic attacks on a daily, if not more frequent, basis, but also noted that the Veteran's medications helped considerably.  See August 2011 hearing transcript at page 12.  E.C. concluded that he would place the Veteran's average GAF score in the 40-to-45 range, and stated that the Veteran could "follow simple orders, but couldn't make a decision in a serious situation" because he would be panic stricken.  See August 2011 hearing transcript at page 15.

VA outpatient treatment records show that the Veteran attended group therapy and individual sessions.  He was generally assessed as well groomed, anxious, and depressed.  He reported symptoms including insomnia and nightmares.  The record also includes psychiatric notes of psychiatrists who treat him on a more regular basis.  Dr. V.H. noted in a March 2008 psychiatric note that the Veteran was "not doing well," and that he seemed "very depressed and anxious" and that he was shaking.  The Veteran's medications were increased.  In a March 2009 note, Dr. V.H. reported that the Veteran is "off-balance and poor memory, sleep problems."  She described the Veteran as being neatly dressed and groomed, but that his mood was "not so good."  The Veteran's affect was described to be mildly constricted, but his thoughts were described as "linear, logical," and there was no sign of suicidal ideation or psychosis.  In a November 2010 note, Dr. V.H. noted the Veteran's anxiety was "still a problem," but that his "MSE [mental status examination] appeared to be stable despite the chronic anxiety.  The assigned GAF scores ranged from 41 to 65.    

Dr. Y.M., a VA psychologist wrote in a March 2010 psychological assessment that the Veteran continued to have persistent nightmares and frequent intrusive thoughts, with dissociative flashbacks.  Dr. Y.M. wrote that the Veteran seemed to focus on the things he might have done differently and that he berated himself and felt guilty because others died yet he survived.  Dr. Y.M. wrote that "despite many years of medications and therapy, [the Veteran] experienced a life time of depression and inability to work to potential."  Dr. Y.M. provided a GAF score of 39.  

The Veteran testified at the hearing that he slept terribly as he experienced memories, images and tremendous feelings of guilt which made him feel that he did not deserve to sleep.  He reported that he thought about suicide.  He also testified that his wife was the only one who could soothe him and that he owed her his life.  

As noted, the Veteran's PTSD is currently rated at 50 percent disabling.  In order to warrant a 70 percent disability rating the evidence must show occupational and social impairment, with deficiencies in most areas due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  The Board acknowledges that not all of the criteria for a 70 percent disability rating need be met.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) [the specified factors for each incremental rating were examples rather than requirements for a particular rating; analysis should not be limited solely to whether the claimant exhibited the symptoms listed in the rating scheme].   

After review of the entire record, the Board finds that the evidence shows the Veteran experiences near continuous anxiety and depression to a degree that it affects his ability to independently function.  He has long had suicidal ideation.  He has been able to maintain a close relationship only with family members as they accommodate the Veteran's PTSD symptoms and behavior caused by his PTSD.  The Veteran suffers from great guilt from surviving while many of those he led died in combat action.  The record reveals that the Veteran's wartime experiences generate not only survivor guilt, but also generate intrusive thoughts and nightmares, and cause the Veteran to ruminate over what he might have done differently.  He also suffers guilt because he realizes that he has been taken care of by his wife and that she has done much to assist him in overcoming or coping with the PTSD.  

The Board observes that not every criterion for a 70 percent disability rating has been met.  There is no evidence that the Veteran has obsessional rituals, or incoherent speech, or has periods of unprovoked anger, or poor personal hygiene.  The record shows, however, that he had a lifetime of difficulty holding a job and dealing with the workplace.  He has maintained a good relationship with his wife and family, but it appears that he has no close friends or regular socialization with others.  He testified that he best copes with things by withdrawing and isolating himself.  E.C. also reported that the Veteran would not be able to make decisions and could handle only the simplest of tasks in a job environment, such that difficulty in adapting to stressful circumstances is shown.  In addition, the GAF scores have consistently shown that the Veteran's symptoms have serious or major impact on the Veteran's life.  The scores range from 39 to above 50, but Board notes that the lower ratings are provided by those healthcare providers who see the Veteran most often.  Furthermore, several VA examiners have assessed the impairment as severe.  For these reasons, the Board finds that the criteria for a 70 percent disability rating have been met.  The claim is warranted to that extent.

The Board finds, however, that a 100 percent schedular disability rating is not warranted.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) [when a veteran is not granted the maximum benefit allowable under the Rating Schedule, the pending appeal as to that issue is not abrogated].  For reasons expressed immediately below, the Board concludes that the evidence does not support a conclusion that the Veteran has symptoms of total occupational and social impairment which would warrant the assignment of a 100 percent disability rating.

There is no evidence that the Veteran has manifested symptoms such as gross impairment in thought processes or communication.  The examiners have routinely noted that there was no observed thought processes and the Veteran's communication has been described as being soft or hyperverbal, but no gross impairment has ever been observed.  The Veteran has denied all delusions or hallucinations and there is no evidence to the contrary.  The Veteran's behavior has always been described as appropriate and he has never been described to be a persistent danger to himself or others.  The Veteran has not indicated that he cannot perform activities of daily living, and his personal hygiene has always been described to be good.  The Veteran has always been oriented to time, place and person.  The Veteran has not complained of nor has he been observed to experience memory loss for names of close relatives or his own name.  The other signs and symptoms and the severity thereof have been considered in assigning the 70 percent rating.  The Board has found the lay statements of the Veteran and his wife concerning his symptoms to be competent, credible and probative.  In sum, the evidence as a whole does not support a finding that the Veteran meets the 100 percent disability rating criteria.

The Court has held that an appeal from an initial rating is a separate and distinct claim from a claim for an increased rating.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In this case, the Board has found that the Veteran's PTSD symptoms have met the 70 percent rating criteria from the date of service connection.  At no point in time, since the effective date of service have the criteria for a schedular total disability rating been met.  Thus, staged ratings are not appropriate.  Since the Veteran has been diagnosed as having psychiatric conditions in addition to the service-connected PTSD and the symptoms attributable to other psychiatric conditions have not been disassociated from his service-connected disorder, the Board has considered all psychiatric symptoms in reaching the above conclusion. See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

Extraschedular consideration

An extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See 38 C.F.R. § 3.321(b)(1) (2011).  An exceptional case includes factors such as marked interference with employment or frequent periods of hospitalization that render impracticable the application of the regular schedular standards. See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App, 111 (2008), the Court provided a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the Board has been unable to identify an exceptional or unusual disability picture with respect to the Veteran's service-connected PTSD.  The evidence fails to demonstrate that the Veteran's PTSD symptomatology is of such an extent that application of the ratings schedule would not be appropriate.  In fact, as discussed in detail above, the signs and symptoms are contemplated under the ratings criteria.  Accordingly, the Board finds that the Veteran's disability picture has been contemplated by the ratings schedule.  Since the available schedular evaluations adequately contemplate the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot.  See 38 C.F.R. § 3.321(b)(1).  


ORDER

Entitlement to a 70 percent disability rating, effective December 29, 2006, for service-connected PTSD is granted, subject to controlling regulations governing the payment of monetary benefits.


REMAND

The Board notes that a claim for TDIU has not been adjudicated by the RO.  Ordinarily, a claim raised during the adjudication of an appeal on another issue would be referred to the agency of original jurisdiction for appropriate evidentiary and procedural development.  However, the question of TDIU entitlement may be considered as a component of an appealed increased rating claim if the TDIU claim is based upon the disability or disabilities that are the subject of the increased rating claim. See Rice v. Shinseki, 22 Vet. App. 447 (2009) (ruling that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted); see also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (noting that a separate, formal claim is not required in cases where an informal claim for TDIU has been reasonably raised); see also VAOPGCPREC 12- 2001 (July 6, 2001) (offering a further expansion on the concept of when an informal claim for TDIU has been submitted).

The Board has just found that the Veteran is entitled to a disability rating of 70 percent and that his symptoms do not meet the schedular criteria for a 100 percent disability.  Additionally, the record evidence is not sufficient to warrant referral of the Veteran's claim for consideration of an extraschedular rating.  The record, however, raises the issue of TDIU, but the evidence is insufficient to allow adjudication of the issue.  

As noted in the discussion above, the Veteran asserts that he is entitled to a total rating and that he had a long history of difficulty in maintaining employment due to his PTSD.  E.C. also testified that the Veteran would have difficulty with a position that required the Veteran to do more than the simplest of tasks.  The evidence thus suggests that the Veteran may not be able to follow substantially gainful employment due to his PTSD symptoms.

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2011).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2011).

The Board remands the claim for development of the included claim for TDIU benefits.  The Board requests that VBA ensure the appropriate VA forms are provided to the Veteran for him to complete and return, that appropriate notice pursuant to the Veterans Claims Assistance Act is provided, and that a medical examination be completed before the issue is adjudicated.

In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, the RO should obtain recent VA and Vet Center medical records pertaining to the veteran that are not already of record.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Provide the Veteran with all appropriate VA forms to assist him in substantiating a claim for TDIU benefits.  In addition, provide the Veteran with written notice of the evidence needed to substantiate a claim for TDIU benefits pursuant to the Veterans Claims Assistance Act.  Undertake any development action that is deemed warranted based on the Veteran's response(s).

2.  Obtain recent VA and Vet Center medical records that are not already of record.  

3.  After completion of the foregoing, schedule an examination to assess whether the Veteran is able to secure or follow a substantially gainful occupation.  Provide the Veteran's VA claims folder to an appropriate examiner who should state in the examination report that the claims folder was reviewed.  The examiner is requested to provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran is unable to secure or follow a substantially gainful occupation due solely to his service-connected psychiatric disability taking into account his work background but not his age and nonservice-connected disabilities.  

4.  After ensuring that the above development has been properly completed, and that the examination report is sufficient, undertake any additional development action deemed warranted and then adjudicate the Veteran's claim for entitlement to TDIU benefits.  If the benefit sought on appeal is denied, VBA should provide the Veteran with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


